Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the monofilaments” in line 9. There is insufficient antecedent basis in the claim for this term as the “reinforcing elements” are not specified to be “monofilaments” until later in the claim. It is suggested that claim 1 be amended so that the limitation “the monofilaments”, currently in line 9, be introduced after the limitation “each said reinforcing element being comprised of an individual metal thread or monofilament” currently in lines 10-11.
Claim 1 recites the limitation “positioned at a distance measured perpendicular to the base surface” in lines 22-23. It does not specify where this distance is measured from, leaving the structure unclear and the scope of the claim indefinite. It is suggested that this limitation be amended to “positioned at a distance from the endpoint measured perpendicular to the base surface” to better 
Claim 1 recites the limitation “the one same side” in lines 24 and 25. There is insufficient antecedent basis in the claim for this term, and which side of the circumferential median plane “the one same side” refers to is unclear, rendering the claim indefinite. It is suggested that the mention of this limitation be amended to “the same side” to reflect the requirement that endpoints that mutually lie on a side of the median circumferential plane must lie in the same circumferential plane.
Claims 2-9 are indefinite as they depend from an indefinite base and fail to cure the deficiencies of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Astaix et al. (WO 2015/014574) (all citations to English equivalent US 2016/0193879), hereinafter referred to as Astaix, in view of Okihara et al. (US 5,173,137), hereinafter referred to as Okihara, further in view of Gent (Gent, Alan Neville and Walter, Joseph D., “Pneumatic Tire” (2006). Department of Mechanical Engineering. Paper 854.)
Regarding claim 1, Astaix discloses [Figures 1 and 3] a tire 1 comprising: a tread 3, adapted to come into contact with the ground via a tread surface, and a crown 2, radially on the inside of the tread, and comprising a belt 10 (working reinforcement), the belt 10 (working reinforcement) comprises a second layer 10b and a third layer 10c (two working layers), each comprising reinforcers 120,130 (reinforcing elements) which are coated in an elastomeric material, mutually parallel. These reinforcers 120,130 (reinforcing elements) form, with respect to the circumferential direction of the tire, an angle from 10° to 30° [Astaix, Paragraph 0045-0046], overlapping the claimed range of from 20° to 50°. Overlapping ranges are a prima facie case of obviousness. See MPEP §2144.05. Each belt layer (working layers) comprises from 120 to 160 threads per 10 cm [Astaix, Paragraph 0060], lying inside the claimed range of 100 to 200 per 10 cm. Each reinforcer 120,130 (reinforcing element) is comprised of an individual metal thread or monofilament with a circular cross section with two end portions on each end [Astaix, Paragraph 0051, Figure 3]. The cylindrical portion of each reinforcer 120,130 (reinforcing elements) is delimited by a lateral surface and two base surfaces perpendicular to the lateral surface, with the base surface having a smallest characteristic dimension most preferably from 0.28 to 0.35 mm, lying within the claimed range of from 0.20 to 0.60 mm.
Astaix does not recite each end portion comprising an end surface that is not planar and not perpendicular to the extending axis of the reinforcing elements, and does not recite at least 80% of the reinforcing elements of each working layer having end portions comprising an end surface of which all points positioned at a distance from the endpoint that is at most equal to d/10, where d is the smallest characteristic dimension of the base surface of the cylindrical portion, are positioned at a distance measured perpendicular to the base surface, at most equal to d/25.
4 comprising at least two layers and mainly comprise steel cords. Okihara teaches [Figure 5b] configuring all cords (in this case carcass cords) wherein the ends are cut diagonally, but a certain length of flat is left on the end, resulting in a structure of end portions comprising an end surface 2a, having a distal end 7 (endpoint) positioned at the greatest possible distance from the base surface, wherein all points positioned at a distance from the endpoint that is less than half a diameter of the cord [Okihara, Figure 5b, Column 3, Lines 1-3] are positioned at a distance measured perpendicular to the base surface of 0 from the endpoint, therefore all points less than a tenth of the diameter away from the endpoint are less than a twenty-fifth of the diameter away from the end point in the extending direction of the cord.
It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Astaix with the teachings of Okihara to configure all of the belt cords to have an end surface diagonal to the extending direction of the cord, with a flat left wherein all the points positioned less than half of the diameter of the cord from the endpoint have a distance of 0 from the endpoint in the extending direction of the cord. Doing so would allow for the separation of the end portion of the cord from the surrounding tire rubber can be prevented, increasing durability [Okihara, Column 2, Lines 47-50].
Astaix does not specifically recite the monofilament endpoints situated on the same side of a circumferential median plane belonging to the same circumferential plane; however, it does recite that the tire is a radial tire [Astaix, Title].
Gent teaches [Figures 1.1 and 1.3] types of tires, including radial tires, specifying that radial tires have diagonally laid belts only below the tread region. It can be seen from Figures 1.1 and 1.3 that the belt layers of radial tires have axial ends, comprising cord ends on either side, wherein all the ends lying on the same side of the circumferential median plane lie on the same circumferential plane (see annotated Figure 1.1 below for clarity).

    PNG
    media_image1.png
    305
    526
    media_image1.png
    Greyscale

Annotated Figure 1.1 [Gent]
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Astaix and Okihara with the teachings of Gent to have a radial tire with the belt structure described above, doing so would allow for the generation of less heat, lower rolling resistance, and better high speed performance.

Regarding claim 2, Astaix, Okihara, and Gent teach the invention of claim 1 above. Okihara additionally teaches [Figure 5b] a tire having a radial belt layer 4 comprising at least two layers and mainly comprise steel cords. Okihara teaches [Figure 5b] cords (in this case belt cords) wherein the ends are cut diagonally, but a certain length of flat is left on the end, resulting in a structure of end portions comprising an end surface 2a, having a distal end 7 (endpoint) positioned at the greatest possible distance from the base surface, wherein all points positioned at a distance from the endpoint that is less than half a diameter of the cord [Okihara, Figure 5b, Column 3, Lines 1-3] are positioned at a distance measured perpendicular to the base surface of 0 from the endpoint, therefore all points less than a 
It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Astaix with the teachings of Okihara to configure all of the belt cords to have an end surface diagonal to the extending direction of the cord, with a flat left wherein all the points positioned less than half of the diameter of the cord from the endpoint have a distance of 0 from the endpoint in the extending direction of the cord. Doing so would allow for the separation of the end portion of the cord from the surrounding tire rubber can be prevented, increasing durability [Okihara, Column 2, Lines 47-50].

Regarding claim 3, Astaix and Okihara and Gent teach the invention of claim 1 above. Okihara additionally teaches [Figure 5b] a tire having a radial belt layer 4 comprising at least two layers and mainly comprise steel cords. Okihara teaches [Figure 5b] cords (in this case belt cords) wherein the ends are cut diagonally, but a certain length of flat is left on the end, resulting in a structure of end portions comprising an end surface 2a, having a distal end 7 (endpoint) positioned at the greatest possible distance from the base surface, wherein all points positioned at a distance from the endpoint that is less than half a diameter of the cord [Okihara, Figure 5b, Column 3, Lines 1-3] are positioned at a distance measured perpendicular to the base surface of 0 from the endpoint, therefore all points less than half of the diameter away from the endpoint are less than a twentieth of the diameter away from the end point in the extending direction of the cord.
It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Astaix with the teachings of Okihara to configure all of the belt cords to have an end surface diagonal to the extending direction of the cord, with a flat left wherein all the points positioned less than half of the diameter of the cord from the endpoint have a distance of 0 from allow for the separation of the end portion of the cord from the surrounding tire rubber can be prevented, increasing durability [Okihara, Column 2, Lines 47-50].

Regarding claim 4, Astaix and Okihara and Gent teach the invention of claim 1 above. Astaix additionally discloses [Figure 3] the reinforcers wherein a base surface of the cylindrical portion of any said reinforcer 120,130 (reinforcing element) is a circular surface (see the circular cross section of the cords in Figure 3).

Regarding claim 5, Astaix and Okihara and Gent teach the invention of claim 1 above. Astaix additionally discloses [Figure 3] the cylindrical portion of each reinforcer 120,130 (reinforcing elements) having a base surface with a smallest characteristic dimension most preferably from 0.28 to 0.35 mm, overlapping the claimed range of 0.30 mm to 0.37 mm. Overlapping ranges are a prima facie case of obviousness. See MPEP §2144.05.

Regarding claim 6, Astaix and Okihara and Gent teach the invention of claim 1 above. Astaix additionally discloses [Figure 1] reinforcers 120,130 (reinforcing elements) forming with respect to the circumferential direction of the tire, an angle from 10° to 30° [Astaix, Paragraph 0045-0046], overlapping the claimed range of from 22° to 35°. Overlapping ranges are a prima facie case of obviousness. See MPEP §2144.05.

Regarding claim 7, Astaix and Okihara and Gent teach the invention of claim 1 above. Astaix additionally discloses [Figures 1 and 3] each belt layer (working layers) comprising from 120 to 160 threads per 10 cm [Astaix, Paragraph 0060], lying inside the claimed range of 120 to 180 per 10 cm.

Regarding claim 8, Astaix and Okihara and Gent teach the invention of claim 1 above. Astaix additionally discloses [Figure 3] the reinforcers 120,130 (reinforcing elements) comprised of steel [Astaix, Paragraph 0013].

Regarding claim 9, Astaix and Okihara and Gent teach the invention of claim 1 above. Astaix additionally discloses [Figure 3] the reinforcers 120,130 (reinforcing elements) comprised of carbon steel [Astaix, Paragraph 0085].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choi (KR 2008/011600) discloses a tire with a steel wire belt layer, cut diagonally on the end portions, with gaps cut diagonally in the center portions to decrease penetration pressure of the end portions.
Assaad (US 5,858,137) discloses a radial tire having at least two belt layers comprised of steel monofilaments, wherein these belt plies and monofilaments meet the majority of the dimensional constraints and structural limitations outlined in the claimed invention; however, Assaad has no mention of cord ends with a diagonally cut surface having a flat portion supplied on the end.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK E ODOM whose telephone number is (571)272-2340.  The examiner can normally be reached on M-F 730am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK EDMONDSON ODOM/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749